DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi (US 8,794,622 B2) in view of Foerch (US 8,944,430 B2).
Regarding claim 1, Obuchi discloses a stacker device comprising: a discharger 110A that discharges sheets in response to a print job; a first tray 112a on which the discharged sheets are stacked; a second tray 120 
Regarding claim 8, the device of Obuchi as modified by Foerch comprises an image forming system comprising: the stacker device according to claim 1; and an image forming apparatus (Obuchi, 901) that is provided on a front stage of the stacker device and forms images on the sheets, wherein the image forming apparatus supplies the sheets on which the images are formed to the discharger.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Obuchi in view of Foerch and Iino (US 7,971,875 B2).
Regarding claim 3, the device of Obuchi as modified by Foerch comprises everything claimed, except the second tray being detachably 
Regarding claim 4, the device of Obuchi as modified by Foerch and  Iino comprises the stacker device according to claim 3, wherein the second tray base (Iino, 25) moved outside the stacker device is housed inside the stacker device in any one of states in which the second tray is placed on the second tray base, the second tray is not placed on the second tray base, and the second tray is placed on the second tray base in a lowered state when the second tray base has an elevating function. See, e.g., Obuchi, Fig. 3.
Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose  Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 3653